                             UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION


 PHILLIP DAVID OLMSTEAD,

        Plaintiff,                                 Case No. 2:16-cv-00046

 v.                                                Chief Judge Waverly D. Crenshaw, Jr.
                                                   Magistrate Judge Newbern
 FENTRESS COUNTY, TENNESSEE, et al.,

        Defendants.


                                MEMORANDUM AND ORDER

       In this prisoner civil rights action, Plaintiff Phillip David Olmstead alleges that he was

deprived of his hypertension medication while he was incarcerated at the Fentress County Justice

Center (FCJC), resulting in permanent blindness in his right eye. Now pending is Olmstead’s

motion under Federal Rule of Civil Procedure Rule 37(c)(1) for discovery sanctions (Doc. No.

232), to which Defendants have responded in opposition (Doc. Nos. 234, 235). Olmstead filed a

reply. (Doc. No. 237.)

       At issue is the declaration of Olmstead’s former cellmate Michael Miller, in which Miller

states that the bout of high blood pressure that is the basis of Olmstead’s claims was a self-induced

ploy to get offsite medical care and then smuggle tobacco and other substances back into the

prison. Olmstead argues that he has been prejudiced by Defendants’ failure to disclose the Miller

declaration until after fact depositions concluded. Olmstead asks the Court to find the declaration

and the expert medical reports that rely on it inadmissible and to enter default judgment against

Defendants. Olmstead’s motion is without merit for two reasons: (1) Defendants timely

supplemented their discovery responses with the Miller declaration and (2) even if that were not
 the case, any failure to timely supplement was harmless. No sanction is warranted and Olmstead’s

     motion (Doc. No. 232) is DENIED.

I.          Background

                A. Factual History and Olmstead’s Claims 1

            When Olmstead arrived at the FCJC on June 18, 2015, he told the booking officers that he

 suffers from severe hypertension for which he takes medication. (Doc. No. 225, PageID# 1764,

 ¶11.) Although Olmstead had been incarcerated at the FCJC before and received his medication

 without issue, Olmstead states that, this time, he was deprived of his medication for three weeks

 despite persistent requests for medical care. (Id. at PageID# 1765, ¶¶ 13, 14.) Olmstead’s health

     declined drastically on July 20, 2015, when he awoke with dizziness, blurred vision, and a severe

 headache. (Id. at PageID# 1765, ¶ 20.) By the end of the day, Olmstead had sought medical help

     multiple times to no avail and his vision was completely gone. (Id. at PageID# 1765–68.) At 5:15

     p.m., Olmstead’s blood pressure registered at 240/190 and he was transported to the emergency

     room, where he was stabilized before returning to the FCJC. (Id. at PageID# 1769.) On October

     20, 2015, following his release, Olmstead learned that he had irreversible nerve damage in his right

     eye that would culminate in permanent blindness. (Id. at PageID# 1770, ¶ 50.)

            Olmstead raises § 1983 claims of deliberate indifference to his medical needs against

     Defendants Fentress County, Tennessee; former Sheriff of Fentress County Charles Cravens; Jail

     Administrator Candy Price; Correctional Officers Nicole York, Josh Densmore, Tammy King,

     Lance Maynard, Chris Martin (C. Martin), and Gary Stockton; Nurse Anthony Martin (A. Martin);

     and Southern Health Partners (SHP), the entity that contracts with the FCJC to provide healthcare

     to inmates. (Id. at PageID# 1773.) He also asserts claims of intentional infliction of emotional



 1
            These facts are taken from Olmstead’s second amended complaint. (Doc. No. 225.)
                                                      2
distress against Price, King, and Stockton. 2 (Id.) He seeks compensatory and punitive damages

from each defendant. (Id. at PageID# 1774–76.)

           B. Procedural History

       Olmstead filed this lawsuit pro se on June 23, 2016, while he was incarcerated at the

Bledsoe County Correctional Complex. (Doc. No. 1, PageID# 7.) Because Olmstead was in prison

when he filed the complaint, the parties did not exchange initial disclosures under Federal Rule of

Civil Procedure 26(a)(1). See Fed. R. Civ. P. 26(a)(1)(B)(iv). Nonetheless, Olmstead quickly

engaged in discovery, issuing multiple requests to Defendants. (See Doc. No. 236, PageID# 1903,

¶ 2.) An October 31, 2016 interrogatory addressed to Defendants Fentress County and Price, asked

for the information required by Rule 26(a)(1)(A)(i), including “the name . . . address and telephone

number of each individual likely to have discoverable information . . . that the disclosing party

may use to support its claims or defenses, unless the use would be soley [sic] for impeachment.”

(Doc. No. 232-2, PageID# 1815, ¶ 1); Fed. R. Civ. P. 26(a)(1)(A)(i). In their response, Fentress

County and Price provided a list of eleven correctional officers at the FCJC. (Doc. No. 232-2,

PageID# 1815.) In Olmstead’s response to an almost identical interrogatory from Defendants he

identified “all of the other inmates who were in the same Pod . . . that [he] was incarcerated in

when [the events giving rise to the lawsuit] happened” and stated that their “identities [were] in

the control of Defendant Fentress County.” (Doc. No. 236-2, PageID# 1917.) Fentress County

revealed who those inmates were in response to another interrogatory, providing a list that included

Michael Miller. (Doc. No. 236-1, PageID# 1910, 1913–15.)




2
        The second amended complaint’s claims of intentional and negligent infliction of
emotional distress against A. Martin and SHP and breach of contract against SHP are no longer
active. The Court denied Olmstead’s motion for leave to file the second amended complaint as to
those claims, finding their inclusion futile. (Doc. No. 224, PageID# 1757.)
                                                 3
       Defendants deposed Olmstead on September 13, 2018. (Doc. No. 232-4, PageID# 1829.)

At that time, Olmstead had been represented by counsel for more than six months. (Doc. No. 175.)

During his deposition, Olmstead was asked if he remembered anybody else being in the pod with

him on the day that he was taken to the emergency room. (Doc. No. 234-5, PageID# 1891.)

Olmstead responded: “I remember Jeremy Donahue, Mikey Miller. I can’t remember specifically.

I know you’ns [sic] give me a list of the people that was in the pod, but I can’t remember.” (Id.)

       Despite the reference to Miller in Olmstead’s deposition, neither Olmstead nor Defendants

deposed Miller before fact depositions closed on October 26, 2018. (Doc. No. 195, PageID# 1570;

Doc. No. 233, PageID# 1860; Doc. No. 234, PageID# 1867–68; Doc. No. 235, PageID# 1893–

94.) Instead, after learning in “mid to late October” that Miller was still in custody at the FCJC,

counsel for Fentress County 3 asked Miller to discuss Olmstead’s case. (Doc. No. 235, PageID#

1893–94.) Miller agreed and signed the declaration at issue on November 8, 2018. (Id. at PageID#

1894.) In the declaration, Miller states that his “bunk was in the same bunk area of 6 beds as

[Olmstead’s] . . .” and that Miller remembers Olmstead and another inmate named Lewis Whited

planning “a scheme to obtain tobacco and possibly drugs . . . to bring into the jail . . . .” (Doc. No.

232-3, PageID# 1825, ¶¶ 1, 2.) The plan was that Olmstead would “‘cheek’ his blood pressure

medication” so that his blood pressure would spike, “making it necessary to take [him] to the

hospital emergency room on a specific date.” (Id. at PageID# 1826, ¶ 3.) There, tobacco and drugs,

planted by a conspirator outside the jail, would be waiting. (Id.) Miller asserts that he “personally

witnessed [Olmstead] cheeking his medication and hiding it.” (Id.)




3
       Counsel for Fentress County is also counsel for Cravens, Price, Stockton, York, Densmore,
King, and C. Martin. (Doc. No. 236, PageID# 1903, ¶ 1.)
                                                  4
       Counsel for Fentress County states that, initially, the declaration was prepared “[s]olely to

memorialize [Miller’s] testimony for impeachment . . . .” (Doc. No. 235, PageID# 1894.) However,

on November 14, 2018, Defendants decided to share the declaration with their two medical

experts—Dr. George Lyrene and Registered Nurse Sherry Cobble. (Id.) When Defendants

disclosed their experts on November 26, 2018, they listed the Miller declaration as one of the

documents that the experts had reviewed. (Doc. No. 232-6, PageID# 1851; Doc. No. 232-8,

PageID# 1856.) Olmstead’s counsel requested and received a copy of the declaration the next day.

(Doc. No. 236-5, PageID# 1940–41.)

       After reviewing the declaration, Olmstead’s counsel emailed counsel for Fentress County

regarding the possibility of setting up a deposition of Miller. (Id. at PageID# 1940.) Counsel for

the county responded that Miller was scheduled to be released from jail on November 27, 2018,

and that, in any event, the fact deposition deadline had passed. (Id. at PageID# 1939.) Olmstead’s

counsel objected that the declaration “was never timely provided to Plaintiff yet it was supplied to

the Defendants’ experts and used by them in their reports, unchallenged.” 4 (Id. at PageID# 1939.)

After two follow-up phone calls failed to resolve the parties’ dispute, they filed a joint statement

articulating their differences prior to a December 6, 2018 conference with the Court. (Doc. No.

230.) The Court authorized Olmstead to file this discovery motion. (Doc. No. 231.)


4
       Olmstead cites the following excerpt from Dr. Lyrene’s report to show that the doctor relied
on the Miller declaration:

       There is a sworn statement by Michael Miller a resident of the same unit at the jail
       at that time, that Mr. Olmstead had developed and announced to other residents of
       the unit a scheme to cheek (s.i.c.) his medication and create a crisis which would
       require his ER visit and an opportunity to acquire contraband. Mr. Miller also
       refutes the statement of Mr. Olmstead to the effect that he had noisily made known
       any sense of distress.

(Doc. No. 232-7, PageID# 1853.)

                                                 5
        Olmstead’s argument centers on the October 31, 2016 interrogatory to Fentress County and

Price, which asked for the names and contact information of each person known to have

discoverable information that would support their defenses. (Doc. No. 233, PageID# 1859.)

Olmstead argues that Defendants’ failure to supplement their response to that interrogatory to

include Miller and his declaration deprived Olmstead of an opportunity to “conduct meaningful

and timely discovery to challenge the truthfulness, reliability, and trustworthiness of the

declaration . . . .” (Id. at PageID# 1860.) Now, Olmstead “will have to wait until Mr. Miller is on

the witness stand at trial to cross examine him.” (Id. at PageID# 1864.) Olmstead asks the Court

to exclude Miller, Dr. Lyrene, and Registered Nurse Cobble as witnesses and to find the declaration

and the expert reports that rely on it inadmissible. (Id.) He also asks for default judgment against

all defendants. (Id.)

        SHP and A. Martin responded in opposition on December 19, 2018. (Doc. No. 234.) They

point out that the discovery response Olmstead has accused them of failing to supplement was a

response of their co-Defendants Fentress County and Price. (Id. at PageID# 1866–67.) Therefore,

SHP and A. Martin argue, they had no duty to supplement that response and Olmstead’s motion

should be denied as to them. (Id.) Alternatively, they argue that they satisfied any relevant duty to

supplement by disclosing the declaration thirteen days after receiving it and on the same day it was

requested. (Id. at PageID# 1867–68.) Finally, they argue that any failure to comply with their

disclosure obligation was substantially justified and harmless, as Olmstead was aware from the

outset of this action that Miller might have relevant information. (Id. at PageID# 1869–70.)

        The remaining defendants also responded in opposition on December 19, 2018. (Doc. No.

235.) They argue that they timely disclosed and produced the Miller declaration, emphasizing that

Olmstead received it well before the December 17, 2018 deadline for expert depositions. (Id. at



                                                 6
   PageID# 1897–98.) They also argue that any failure to comply with their duty to supplement was

   substantially justified and harmless. (Id. at PageID# 1897–99.)

             Olmstead filed a reply on December 20, 2018, in which he argues that Defendants’ failure

      to comply with their duty to supplement was neither substantially justified nor harmless. (Doc. No.

      237.) He does not respond to Defendants’ assertion that he was the one who initially identified in

   an interrogatory response that Miller had information relevant to this lawsuit and instead focuses

   on the surprising content of the declaration. (Id. at PageID# 1942.)

             On January 14, 2019, Defendants filed motions for summary judgment. (Doc. Nos. 239,

   245, 247, 250.) None of those motions mentions the Miller declaration or the expert report of Nurse

   Cobble. Although SHP and A. Martin filed a declaration from Dr. Lyrene in support of their motion

   for summary judgment, that declaration does not mention the Miller declaration or assess

   Olmstead’s credibility and instead asserts that Olmstead’s “visual impairments” were not “caused

   or contributed to by his episode of elevated blood pressure that occurred on July 20, 2015.” (Doc.

   No. 245-13, PageID# 2201.)

II.          Legal Standard

             Rule 26(e) requires a party who has responded to an interrogatory to timely “supplement

  or correct its . . . response” when the party “learns that in some material respect the . . . response

  is incomplete or incorrect, and if the additional or corrective information has not otherwise been

  made known to the other parties during the discovery process or in writing[.]” Fed. R. Civ. P.

   26(e)(1)–(e)(1)(A). Under Rule 37(c)(1), a party who fails to provide information or identify a

   witness as required by Rule 26(e) “is not allowed to use that information or witness to supply

   evidence on a motion . . . unless the failure was substantially justified or is harmless.” Fed. R. Civ.

   P. 37(c)(1). However, upon motion and after giving an opportunity to be heard, the Court may



                                                      7
   replace or supplement that sanction with others, including the sanction of striking a pleading in

   whole or in part or entering a default judgment. Fed. R. Civ. P. 37(c)(1)(C) (explaining that the

   Court “may impose other appropriate sanctions, including any of the orders listed in Rule

   37(b)(2)(A)(i)-(vi)”); Fed. R. Civ. P. 37(b)(2)(A)(vi) (providing for the sanction of a default

   judgment).

              To determine whether a party’s “omitted or late disclosure” was substantially justified or

   is harmless, the Court considers five factors: “(1) the surprise to the party against whom the

   evidence would be offered; (2) the ability of that party to cure the surprise; (3) the extent to which

   allowing the evidence would disrupt the trial; (4) the importance of the evidence; and (5) the

   nondisclosing party’s explanation for its failure to disclose the evidence.” Howe v. City of Akron,

   801 F.3d 718, 747–48 (6th Cir. 2015) (quoting Russell v. Absolute Collection Servs., Inc., 763 F.3d

   385, 396–97 (4th Cir. 2014)); see also Fed. R. Civ. P. 37(c) advisory committee’s note to 1993

   amendment (explaining that “[l]imiting the automatic sanction to violations ‘without substantial

   justification,’ coupled with the exception for violations that are ‘harmless,’ is needed to avoid

       unduly harsh penalties in a variety of situations: e.g., the inadvertent omission from a Rule

   26(a)(1)(A) disclosure of the name of a potential witness known to all parties; [and] the failure to

   list as a trial witness a person so listed by another party . . .”).

III.          Analysis

              Defendants first argue that they were not required to supplement their discovery responses

   to include the Miller declaration. SHP and A. Martin point out that Olmstead “has not identified

   any discovery request . . . which . . . required [them] to produce the Miller declaration,” as the

   October 31, 2016 interrogatory was addressed only to co-Defendants Fentress County and Price.

   (Doc. No. 234, PageID# 1867.) The remaining defendants argue that the Miller declaration was



                                                        8
originally acquired for impeachment purposes only and therefore not subject to disclosure. (Doc.

No. 235, PageID# 1897.) Further, they point out that the Rule 26(e)(1) duty to supplement does

not apply to information that has otherwise been made known to the opposing party during

discovery, and Olmstead himself stated in an interrogatory response that his fellow inmates at the

FCJC, including Miller, might have information relevant to this lawsuit. Olmstead does not

respond to any of these concerns in his reply.

       Even assuming that all Defendants had a duty to supplement their discovery responses with

the Miller declaration, Olmstead is not entitled to the requested sanctions because (1) Defendants

timely supplemented their discovery responses with the Miller declaration and (2) even if that were

not the case, any failure to timely supplement was harmless.

       A.      Defendants’ Supplementation Was Timely

       Courts typically provide parties a thirty-day window to supplement discovery responses,

which mirrors the time allotted to respond to interrogatories and requests for production. See Equal

Emp’t Opportunity Comm’n v. Dolgencorp, LLC, 196 F. Supp. 3d 783, 795 (E.D. Tenn. 2016); see

also Fed. R. Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2). However, courts are more “likely to

determine that a party violated Rule 26(e) when the party supplemented disclosures or responses

after the discovery deadline in the case.” Dolgencorp, 196 F. Supp. 3d at 795.

       Here, Defendants’ supplementation was timely. Eighteen days elapsed between

Defendants’ acquisition of the declaration on November 9, 2018, and their production of it to

Olmstead on November 27, 2018. Although fact depositions closed on October 26, 2018, expert

depositions were open until December 17, 2018, and Defendants’ supplementation occurred before

discovery was entirely closed. (Doc. No. 221.) Olmstead also did not move to extend the fact

discovery period to allow Miller’s deposition, instead immediately seeking the highest discovery



                                                 9
sanction of default judgment. Those facts make this case distinguishable from those that Olmstead

cites to support his contention that Defendants’ supplementation was untimely. See Gipson v.

Vought Aircraft Indus., Inc., 387 F. App’x 548, 551–52 (6th Cir. 2010) (affirming the striking of

an affidavit that was not produced until after discovery was closed); Sommer v. Davis, 317 F.3d

686, 692 (6th Cir. 2003) (affirming the exclusion of the testimony of an expert who was not

disclosed until seven months after discovery had closed); Jones v. McGrath, No. 1:12–cv–946,

2014 WL 4388262, at *7 (S.D. Ohio Sept. 5, 2014) (declining to consider reports offered in support

of plaintiffs’ summary judgment motion that were not disclosed prior to the discovery deadline);

(Doc. No. 233, PageID# 1862).

       B.        Any Failure to Timely Supplement Was Harmless

       Even if the Court were to find that Defendants’ supplementing of the Miller declaration

was untimely and in violation of Rule 26(e)(1), Olmstead is not entitled to sanctions under Rule

37(c)(1) because that violation was harmless.

            1.      Surprise and opportunity to cure it

       Olmstead had an opportunity to cure any surprise associated with the Miller declaration.

As Defendants emphasize, Olmstead identified his fellow inmates in response to an interrogatory

that asked who had discoverable information that might be relevant to Olmstead’s claims.

Olmstead then stated during his deposition that Miller was in the pod with him on the day that he

was taken to the emergency room. (Doc. No. 234, PageID# 1869; Doc. No. 235, PageID# 1893,

1898.) Before the fact deposition deadline, Olmstead was aware that Miller might be a material

witness and yet Olmstead chose not to depose Miller. Even after receiving Miller’s declaration,

Olmstead chose not to depose Defendants’ experts about the extent to which they relied on the

declaration in formulating their opinions. (Doc. No. 235, PageID# 1900.) Olmstead claims that it



                                                10
would have been “an exercise in futility to depose Defendants’ experts on the issue without first

having the sworn cross-examination testimony of Mr. Miller,” but he does not explain why, and

no reason is apparent to the Court. (Doc. No. 237, PageID# 1942–43.) The declaration from Dr.

Lyrene that SHP and A. Martin filed in support of their motion for summary judgment does not

reference Miller’s declaration or question Olmstead’s credibility. (Doc. No. 245-13.) Olmstead

had an opportunity to cure any surprise associated with the Miller declaration and therefore these

factors weigh against sanctions.

           2.      Impact of the evidence on trial

       The untimeliness of Defendants’ disclosure of the Miller declaration will not significantly

impact the trial. Defendants provided the declaration before the January 14, 2019 dispositive

motion deadline (Doc. No. 221) and well in advance of the April pretrial filing deadlines (Doc.

No. 199). Further, SHP and A. Martin state that “they do not even intend to use the declaration at

trial, unless it is used for impeachment,” and, in any event, the declaration provides Olmstead with

advance notice of what Miller’s testimony would be. (Doc. No. 234, PageID# 1869; Doc. No. 235,

PageID# 1900.) Olmstead does not respond to those arguments, and instead asserts that

“Defendants’ experts have issued their opinions accepting and relying on the Miller testimony as

true substantive evidence.” (Doc. No. 237, PageID# 1943.) It is unclear how Olmstead can

conclude that the expert opinions relied on the Miller testimony without having deposed them on

that topic; even if that were true, Olmstead does not explain how such reliance would disrupt the

trial. This factor weighs against sanctions.

           3.      Importance of the evidence

       Defendants do not assert that the Miller declaration is unimportant evidence and the Court

does not reach that finding. Although Defendants do not mention the declaration in their summary



                                                11
  judgment briefing, its introduction at trial would call into question Olmstead’s credibility and

      affect Olmstead’s ability to persuade a jury that his allegations concerning his medical treatment

      at the FCJC are true. This factor weighs in favor of sanctions.

                 4.      Defendants’ explanation of their failure to timely supplement

             Defendants’ explanation of the timeline leading to disclosure of the Miller declaration does

      not evince bad faith or an effort to obstruct Olmstead’s presentation of his case. Counsel for

      Fentress County only learned that Miller was still incarcerated at the FCJC in mid-to-late October

  and asserts that she “had no availability to depose or interview Mr. Miller before discovery

  deadlines and [therefore] felt [she] was left with trying to interview him.” (Doc. No. 236, PageID#

  1904, ¶ 4.) Olmstead questions that explanation, citing the statement in Miller’s declaration that

  he was incarcerated at the FCJC from June 18, 2015 to February 22, 2017 and then again starting

  sometime in “mid to late 2018.” (Doc. No. 237, PageID# 1944.) It is not clear why Olmstead thinks

  that the timeline of Miller’s incarceration contradicts counsel for Fentress County’s account. If

  anything, the Court finds that the break in Miller’s incarceration at the FCJC explains why counsel

      for Fentress County might not have realized that Miller was incarcerated there in October 2018.

      This factor also weighs against sanctions.

             On balance, the above factors do not support the sanctions Olmstead requests. Any failure

      of Defendants to timely supplement their discovery responses with the Miller declaration was

      ultimately harmless.

IV.          Conclusion

             Defendants’ timely supplemented their discovery responses with the Miller declaration.

   Even if that were not the case, any failure to comply with Rule 26(e)(1) was harmless. For those

   reasons, Olmstead’s motion for sanctions under Rule 37(c)(1) (Doc. No. 232) is DENIED.



                                                      12
It is so ORDERED.



                         ____________________________________
                         ALISTAIR E. NEWBERN
                         United States Magistrate Judge




                    13
